DETAILED ACTION
This Notice of Allowability is in response to interview on 04/14/2021. Claims 1-22 and 42 have been canceled and claims 22-27 and 29-41 have been amended. Claims 22-41 are pending, with claims 22, 29 and 36 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a National Stage of International Application No. PCT /CN 2016/ 088039, filed on June 30, 2016.

Response to Arguments
Claim objections have been withdrawn in view of amended claims.
Rejections under 35 U.S.C. 112 and 103 have been withdrawn in view of amended claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Zhu He (Reg. No. 66452) on 04/14/2021.
The application has been amended as follows:
Please amending claims as the following:
1-21.	(Canceled)
22.	(Currently amended) A communications terminal comprising:	at least one processor; and	a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform operations comprising:		obtaining first user identity feature data sent by a wearable device, and performing first identity authentication on the first user identity feature data;		 determining that the first identity authentication succeeds and that a worn status of the wearable device by a user is a valid worn state all of time from an authentication time point for the first identity authentication to verify that the user is authenticated; 		receiving an access request for a preset application; 		obtaining a service security level of the preset application, the obtaining the service security level of the preset application comprising:			determining a type of the preset application; and			obtaining the service security level of the preset application based on the type of the preset application,			wherein a lowest matching accuracy corresponding to the service security level is one of a plurality of lowest matching accuracies, the plurality of lowest matching accuracies further include a second lowest matching accuracy corresponding to a second service security level of a second preset application; 		obtaining a second authentication time point for second identity authentication and a matching accuracy of the second identity authentication, wherein the second identity authentication is identity authentication performed by the communications terminal on second user identity feature data sent by the wearable device; 		determining whether a difference between a current time point and the second authentication time point for the second identity authentication is less than an authentication validity duration corresponding to the service security level of the preset application and whether the matching accuracy is higher than [[a]] the lowest matching accuracy corresponding to the service security level, wherein the authentication validity duration corresponding to the service security level is one of a plurality of authentication validity durations, the plurality of authentication validity durations further include a second authentication validity duration corresponding to [[a]] the second service security level of [[a]] the second preset application; and		accepting the access request in response to determining that the difference between the current time point and the authentication time point is less than the authentication validity duration corresponding to the service security level of the preset application and the matching accuracy is higher than the lowest matching accuracy corresponding to the service security level of the preset application.
23.	(Previously presented) The communications terminal according to claim 22, wherein the second user identity feature data is periodically sent by the wearable device 
24.	(Previously presented) The communications terminal according to claim 22, wherein an identity recognition accuracy level of the first identity authentication is higher than or equal to a second identity recognition accuracy level of the second identity authentication.
25.	(Previously presented) The communications terminal according to claim 22, wherein the first user identity feature data comprises at least one of : electrocardiogram signal data, fingerprint signal data, password data, face recognition signal data, iris signal data, or sound signal data, and wherein the second user identity feature data comprises at least a type of photoplethysmography signal data.
26. 	(Previously presented) The communications terminal according to claim 22, wherein the obtaining the first user identity feature data sent by the wearable device, and performing the first identity authentication on the first user identity feature data comprises: 	obtaining, by the communications terminal, the first user identity feature data sent by the wearable device, and determining whether the first user identity feature data matches preset user identity feature data successfully, so as to determine, when the first user identity feature data matches the preset user identity feature data successfully, that the wearable device succeeds in the first identity authentication on the first user identity feature data.

28.	(Previously presented) The communications terminal according to claim 22, wherein the operations comprise: 	 in response to determining that the first identity authentication fails, obtaining fourth user identity feature data sent by the wearable device, and performing fourth identity authentication on the fourth user identity feature data, wherein a type of the fourth user identity feature data is the same as that of the first user identity feature data.
29.	(Currently amended) A communications terminal comprising:	at least one processor; and	a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform operations comprising:		obtaining first biometric feature data of a user from a wearable device;		authenticating the user by comparing the first biometric feature data to first wherein the service security level of the application is obtained based on a type of the application, wherein a lowest matching accuracy corresponding to the service security level is one of a plurality of lowest matching accuracies, the plurality of lowest matching accuracies further include a second lowest matching accuracy corresponding to a second service security level of a second application, wherein the authentication validity duration is one of a plurality of authentication validity durations, the plurality of authentication validity durations further include a second authentication validity duration corresponding to [[a]] the second service security level of [[a]] the second application; and		based on a worn status of the wearable device, the authentication result, and the comparing, determining whether to accept the access request.
30.	(Currently amended) The communications terminal according to claim 29, wherein the operations comprise:	obtaining the service security level of the application;	obtaining a matching accuracy of the second biometric feature data; andthe lowest matching accuracy corresponding to the service security level.
31.	(Previously presented) The communications terminal according to claim 29, wherein an identity recognition accuracy level of the first biometric feature data is higher than or equal to a second identity recognition accuracy level of the second biometric feature data.
32.	(Previously presented) The communications terminal according to claim 29, wherein the first biometric feature data comprises at least one of : electrocardiogram signal data, fingerprint signal data, password data, face recognition signal data, iris signal data, or sound signal data, and wherein the second biometric feature data comprises photoplethysmography signal data.
33.	(Currently amended) The communications terminal according to claim 29, wherein the determining whether to accept the access request comprises:	determining that the worn status of the wearable device by the user is a valid worn state all of time from an authentication time point for first biometric feature data authentication;	obtaining, by the communications terminal, the service security level of the application, and obtaining a second authentication time point for the second biometric feature data authentication and a matching accuracy of the second biometric feature data authentication; and 	determining whether the difference between the current time point and the second authentication time point for the second biometric feature data authentication is the lowest matching accuracy corresponding to the service security level; and	accepting the access request in response to determining that the difference between the current time point and the second authentication time point for the second biometric feature data authentication is less than the authentication validity duration corresponding to the service security level and the matching accuracy is higher than the lowest matching accuracy corresponding to the service security level.
34.	(Currently amended) The communications terminal according to claim 29, wherein the operations comprise:	determining whether a difference between the current time point and [[the]] an authentication time point for first biometric feature authentication is less than a first authentication validity duration; and	in response to determining that the difference between the current time point and the authentication time point for the first biometric feature authentication is greater than or equal to the first authentication validity duration, authenticating, by the communications terminal, the user by comparing third biometric feature data to the first user identity feature data, wherein a type of the third biometric feature data is the same as that of the first biometric feature data.
35.	(Currently amended) The communications terminal according to claim 29, wherein the operations comprise: 	in response to determining that a matching accuracy is not higher than [[a]] the lowest matching accuracy corresponding to the service security level, authenticating, by 
36.	(Currently amended) A system comprising:	a wearable device comprising a first memory comprising first instructions and at least one first processor in communication with the first memory, the first instructions being configured to instruct the at least one first processor to: 		detect first biometric feature data and second biometric feature data of a user; and		detect a worn status of the wearable device; and	a terminal comprising a second memory comprising second instructions and at least one second processor in communication with the second memory, the second instructions being configured to instruct the at least one second processor to:		obtain the first biometric feature data from the wearable device;		authenticate, by the terminal, the user by comparing the first biometric feature data to first user identity feature data;		determine that the first biometric feature data matches the first user identity feature data;		receive an access request for an application; 		generate an authentication result using second biometric feature data and second user identity feature data; 		compare (1) a difference between a current time point and a time point of an authentication time point for second biometric feature data authentication and (2) an wherein the service security level of the application is obtained based on a type of the application, wherein a lowest matching accuracy corresponding to the service security level is one of a plurality of lowest matching accuracies, the plurality of lowest matching accuracies further include a second lowest matching accuracy corresponding to a second service security level of a second application, wherein the authentication validity duration is one of a plurality of authentication validity durations, the plurality of authentication validity durations further include a second authentication validity duration corresponding to [[a]] the second service security level of [[a]] the second application; and		based on the worn status of the wearable device, the an authentication result, and comparison between the difference and the authentication validity duration, determine whether to accept the access request.
37.	(Currently amended) The system according to claim 36, wherein the terminal is configured to:	obtain the service security level of the application;	obtain a matching accuracy of the second biometric feature data; and	determine whether the matching accuracy is higher that [[a]] the lowest matching accuracy corresponding to the service security level.
38.	(Previously presented) The system according to claim 36, wherein an identity recognition accuracy level of the first biometric feature data is higher than or equal to a second identity recognition accuracy level of the second biometric feature data.

40.	(Previously presented) The system according to claim 36, wherein the second biometric feature data comprises photoplethysmography signal data.
41.	(Currently amended) The system according to claim 36, the second instructions being further configured to instruct the at least one second processor to:	determine whether a difference between the current time point and an authentication time point for first biometric feature authentication is less than a first authentication validity duration; and	in response to determining that the difference between the current time point and the authentication time point for the first biometric feature authentication is greater than or equal to the first authentication validity duration, authenticate, by the terminal, the user by comparing third biometric feature data to the first user identity feature data, wherein a type of the third biometric feature data is the same as that of the first biometric feature data.
42.	(Cancelled)

Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Lee et al. (US 2017/0118640) teaches a method and apparatus for executing an application or a service. The method includes determining a security level associated with an application or a service of which execution is requested, obtaining an input through a body of rotation that is included in the electronic device, and executing the application or the service when the input corresponds to security information associated with the application or the service. 
Lee (US 2015/0135310) teaches after a user is authenticated based on a match between the sensed and baseline biometric information, the authentication module continually concludes that the user is authenticated for at least a period of time, without an additional comparison between sensed and baseline biometric information, if the on-body detector detects that the user-wearable device is still being worn by the user.
Panda et al. (US 2016/015124) teaches image forming apparatus may receive, from an identification unit, data indicative of a biometric characteristic of a user. The image forming apparatus may also obtain, from a storage unit, information associated with the user. The image forming apparatus may further determine that the user is registered based at least on a match between the received biometric characteristic and the stored version of the biometric characteristic. 
Lee et al. (US 2017/0118640), Lee (US 2015/0135310) and Panda et al. (US 2016/015124), either taken by itself or in any combination, fail to disclose or suggest limitation “obtaining a service security level of the preset application, the obtaining the service security level of the preset application comprising: determining a type of the 
Other independent claims recite features similar to those recited in independent claim 1, and are therefore allowable for reasons similar to those given above. Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10091197 B2; Configuring, Controlling And Monitoring Computers Using Mobile Devices

US 20150350207 A1; Method And Apparatus For Providing Security Function
A method for providing a security function includes obtaining a request for executing a function of application through an electronic device if the electronic device is located within a predetermined distance from a user, identifying a success or failure of a first authentication which is previously performed for the user in response to the request, and determining whether to perform a second authentication for executing the function of the application based on the success or failure of the first authentication.
US 20180343123 A1; Authentication Method, System And Equipment
An identity authentication method includes sending, by a third-party application client, an operation request to a third-party application server, in response to receiving a first operation indication for requesting to perform a target operation, the operation request requesting the third-party application server to perform the target operation, and receiving, by the third-party application client, to-be-signed information from an authentication server via the third-party application server, in response to the operation request being sent, the to-be-signed information comprising a challenge random number. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANG DO/Primary Examiner, Art Unit 2492